            Case 2:16-cv-06148-CDJ Document 45 Filed 04/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAWAAN PARHAM,                               :
    Plaintiff,                               :
                                             :                        CIVIL ACTION
                                             :                        NO. 16-6148
       v.                                    :
                                             :
WARDEN GERALD MAY, et al.,                   :
    Defendants.                              :

                                         ORDER

       AND NOW, this 23rd day of April, upon consideration of Defendants’ Motion to Dismiss

Plaintiff’s Third Amended Complaint (ECF No. 41) and Plaintiff’s Response in Opposition (ECF

No. 42), and for the reasons stated in the Court’s accompanying Memorandum, it is hereby

ORDERED that Defendant’s Motion is GRANTED IN PART and DENIED IN PART, as follows:

       1. Defendants’ Motion is GRANTED as to Count I in Plaintiff’s Third Amended
          Complaint (ECF No. 39). The claim set forth in Count I is DISMISSED WITH
          PREJUDICE.

       2. With respect to Counts II, III, and IV, Defendants’ Motion is DENIED as to
          Correctional Officers Velazquez and Roseberry.

       3. Warden Gerald May is DISMISSED as to Counts II, III, and IV, to the extent that he
          is sued in his individual capacity.

       4. With respect to Counts II, III, and IV, Defendants’ Motion is DENIED as to Warden
          Gerald May, to the extent that he is sued in his official capacity.




                                                        BY THE COURT:



                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II        J.
